DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 17 January 2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device and system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 January 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20190176148) in view of Magnuson (US 20030179916).
	With respect to claims 1 and 4, Cook discloses a method of producing at least one closed region on a carrier surface.  A first fluid (Figure 1:1) comprising at least one cell or particle is added to the carrier surface (Figure 1:4), and a second fluid (Figure 1:2) that is immiscible with the first fluid is added over the first fluid in order to at least partially cover the first fluid.  The closed region (Figure 10:40) is formed using a displacement agent (Figure 2:6). This is described in at least paragraphs [0045]-[0051].  Cook, however, does not appear to expressly state that the closed region is produced on the basis of at least one item of cell/particle information that was previously acquired.
	Magnuson discloses a method for selecting a specific cell or cell type of interest from a sample.  Magnuson teaches in paragraphs [0074]-[0111] that image acquisition and image analysis components are used to identify particular cells based on predetermined criteria, and the images are evaluated to obtain at least one item of cell information.  This is shown in at least Fig. 2.  Cells of interest are then isolated using a displacement agent based on the at least one item of cell information.
	Before the effective filing date of the claimed invention, it would have been obvious to produce closed regions when operating the Cook method based on cell information obtained using automated image analysis means.  Magnuson teaches that it is efficient to use machine vision to automatically obtain and analyze cell images when 

	With respect to claim 2, Cook and Magnuson disclose the combination as described above.  Cook further shows that the closed regions are produced when the first fluid is displaced in such a way that the second fluid wets the carrier surface and forms a closed line.  This is described in at least paragraph [0046] (“The second liquid 2 thus displaces the first liquid 1, contacting the substrate 4 in the selected regions 5 instead of the first liquid 1”).

	With respect to claim 3, Cook and Magnuson disclose the combination as described above.  Cook shows in at least Fig. 10 a plurality of regions 40 that have the same cross-sectional shape.  It would have been obvious to form the closed regions in essentially any pattern or shape based on the cell information obtained using automated image analysis (as taught by Magnuson).

	With respect to claim 5, Cook and Magnuson disclose the combination as described above.  Both Cook and Magnuson teach that the carrier may be moved before or after the acquisition of cell information.  For example, Magnuson teaches in at least paragraph [0077] that cell carriers are typically disposed on a movable stage.



	With respect to claim 7, Cook and Magnuson disclose the combination as described above.  Cook further teaches that essentially any number of sub-regions may be fabricated by displacing the first fluid in more than one location.  See, for example, paragraph [0007] (“forcing the second liquid through the first liquid and into contact with the substrate in selected regions of the substrate in order to divide the continuous body of the first liquid into a plurality of sub-bodies of the first liquid that are separated from each other by the second liquid”).

	With respect to claims 8-11, Cook and Magnuson disclose the combination as described above.  Cook states that the first and second fluid are displaced via a displacing agent (Figure 2:6).  The displacing agent is a solid body that is moved in a direction of the carrier surface when producing each closed region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Richardson (US 20190106671) and Fuhr (US 20090148880) references disclose the state of the art regarding methods for producing closed cell regions.  The Aoi (US 20200233379), Wiles (US 20180089828), Matsubara (US 20170081628), Richmond (US 20050026221) and Van Slyke (US 20080267486) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799